Case 1:20-cv-24131-XXXX Document 1 Entered on FLSD Docket 10/08/2020 Page 1 of 19



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                CASE NO.:

  CARLOS BRITO,

              Plaintiff,
  v.

  CORAMAR INVESTMENT, INC.; PARTY
  CITY CORPORATION; HANABY
  HOSPITALITY, INC; GWNE, INC.; and
  CACIO E. PEPE, LLC,

          Defendant.
  ______________________________________/

                                               COMPLAINT

  Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated mobility-

  impaired individuals (hereinafter “Plaintiff”), sues CORAMAR INVESTMENT, INC.; PARTY

  CITY CORPORATION; HANABY HOSPITALITY, INC; GWNE, INC.; and CACIO E. PEPE,

  LLC (hereinafter “Defendants”), and as grounds alleges:

                                JURISDICTION, PARTIES. AND VENUE

         1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.           Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, residing
Case 1:20-cv-24131-XXXX Document 1 Entered on FLSD Docket 10/08/2020 Page 2 of 19



  in Miami-Dade County, Florida, and is otherwise sui juris.

         5.        At all times material, Defendant, CORAMAR INVESTMENT, INC., owned and

  operated a place of public accommodation at 15901 Biscayne Blvd, Miami, Florida, (hereinafter

  the “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade, Florida.

         6.        At all times material, Defendant, CORAMAR INVESTMENT, INC., was and is

  a Florida Limited Liability Company, organized under the laws of the state of Florida with its

  principal place of business in Opa Locka, Florida.

         7.        At all times material, Defendant, PARTY CITY CORPORATION, owned and

  operated a retail party supply store and a place of public accommodation at 15901 Biscayne Blvd,

  Miami, Florida, (hereinafter the “Commercial Property”) and conducted a substantial amount of

  business in that place of public accommodation in Miami-Dade, Florida. PARTY CITY

  CORPORATION hold itself out to the public as “Party City.”

         8.        At all times material, Defendant, PARTY CITY CORPORATION, was and is a

  Profit Corporation, organized under the laws of the state of Delaware with its principal place of

  business in Rockaway, New Jersey.

         9.        At all times material, Defendant, HANABY HOSPITALITY, INC, owned and

  operated a retail restaurant and a place of public accommodation at 15901 Biscayne Blvd, Miami,

  Florida, (hereinafter the “Commercial Property”) and conducted a substantial amount of business

  in that place of public accommodation in Miami-Dade, Florida. HANABY HOSPITALITY, INC

  hold itself out to the public as “Petit Gourmet Diner.”

         10.       At all times material, Defendant, HANABY HOSPITALITY, INC, was and is a

  Florida Profit Corporation, with its principal place of business in North Miami Beach, Florida.
Case 1:20-cv-24131-XXXX Document 1 Entered on FLSD Docket 10/08/2020 Page 3 of 19



         11.       At all times material, Defendant, GWNE, INC. owned and operated a retail

  sporting goods store and a place of public accommodation at 15901 Biscayne Blvd, Miami,

  Florida, (hereinafter the “Commercial Property”) and conducted a substantial amount of business

  in that place of public accommodation in Miami-Dade, Florida. GWNE, INC. holds itself out to

  the public as “Edwin Watts Golf.”

         12.       At all times material, Defendant, GWNE, INC., was and is a Profit Corporation,

  organized under the laws of the state of Delaware with its principal place of business in

  Tallahassee, Florida.

         13.       At all times material, Defendant, CACIO E. PEPE, LLC, owned and operated a

  retail restaurant business and a place of public accommodation at 15901 Biscayne Blvd, Miami,

  Florida, (hereinafter the “Commercial Property”) and conducted a substantial amount of business

  in that place of public accommodation in Miami-Dade, Florida. CACIO E. PEPE, LLC hold itself

  out to the public as “Cacio e Pepe.”

         14.       At all times material, Defendant, CACIO E. PEPE, LLC, was and is a Limited

  Liability Company, organized under the laws of the state of Florida, with its principal address in

  North Miami, Florida.

         15.       Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                     FACTUAL ALLEGATIONS

         16.       Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with disabilities.
Case 1:20-cv-24131-XXXX Document 1 Entered on FLSD Docket 10/08/2020 Page 4 of 19



         17.       Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendants continue to discriminate against

  people who are disabled in ways that block them from access and use of Defendants’ business and

  properties.

         18.       The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

         19.         Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

  from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

  his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires the

  use of a wheelchair to ambulate.

         20.         Defendant, CORAMAR INVESTMENT, INC., owns, operates and oversees the

  Commercial Property, its general parking lot and parking spots. Defendant CACIO E. PEPE, LLC

  operates the retail supermarket business located within the Commercial Property.

         21.        The subject Commercial Property is open to the public and is located in Miami,

  Miami-Dade County, Florida.

         22.       The individual Plaintiff visits the Commercial Property and business located

  within the Commercial Property, regularly, to include visits to the Commercial Property and

  business located within the Commercial Property on or about August 18, 2020 and October 7,

  2020, and encountered multiple violations of the ADA that directly affected his ability to use and

  enjoy the Commercial Property and business located therein. He often visits the Commercial

  Property and business located within the Commercial Property in order to avail himself of the
Case 1:20-cv-24131-XXXX Document 1 Entered on FLSD Docket 10/08/2020 Page 5 of 19



  goods and services offered there, and because it is approximately twenty-six (26) miles from his

  residence, and is near his friends’ residences as well as other business and restaurants he frequents

  as a patron. He plans to return to the Commercial Property and the business located within the

  Commercial Property within two (2) months of the filing of this Complaint. Specifically, Plaintiff

  intends to revisit the Property on November 6, 2020.

         23.       Plaintiff resides nearby in the same County and state as the Commercial Property

  and the business located within the Commercial Property, has regularly frequented the Defendants’

  Commercial Property and the business located within the Commercial Property for the intended

  purposes because of the proximity to his and his friends’ residences and other business that he

  frequents as a patron, and intends to return to the Commercial Property and business located within

  the Commercial Property within two (2) months from the filing of this Complaint. Specifically,

  Plaintiff intends to revisit the Property on November 6, 2020 to meet a friend for a meal and to see

  if the facilities remain noncompliant.

         24.       The Plaintiff found the Commercial Property, and the business located within the

  Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and business located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         25.       The Plaintiff has encountered architectural barriers that are in violation of the

  ADA at the subject Commercial Property, and business located within the Commercial Property.

  The barriers to access at Defendants’ Commercial Property, and the business located within the

  Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

  Property, and business located within the Commercial Property, and have endangered his safety in

  violation of the ADA. The barriers to access, which are set forth below, have likewise posed a
Case 1:20-cv-24131-XXXX Document 1 Entered on FLSD Docket 10/08/2020 Page 6 of 19



  risk of injury(ies), embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others

  similarly situated.

         26.       Defendant, CORAMAR INVESTMENT, INC., owns and operates a place of

  public accommodation as defined by the ADA and the regulations implementing the ADA, 28

  CFR 36.201 (a) and 36.104. Defendant PARTY CITY CORPORATION owns and operates the

  retail party supply store business within the Commercial Property. Defendant HANABY

  HOSPITALITY, INC owns and operates the retail restuarant business within the Commercial

  Property. Defendant GWNE, INC.; owns and operates the retail sporting goods business within

  the Commercial Property. Defendant CACIO E. PEPE, LLC owns and operates the retail

  restaurant business within the Commercial Property. Defendants, CORAMAR INVESTMENT,

  INC; PARTY CITY CORPORATION; HANABY HOSPITALITY, INC; GWNE, INC.; and

  CACIO E. PEPE are responsible for complying with the obligations of the ADA. The place of

  public accommodation that Defendants, CORAMAR INVESTMENT, INC.; PARTY CITY

  CORPORATION; HANABY HOSPITALITY, INC; GWNE, INC.; and CACIO E. PEPE, LLC

  own and/or operate is located at 15901 Biscayne Blvd, Miami, Florida.

         27.       Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the business located within the Commercial Property,

  including but not necessarily limited to the allegations in Counts I through V of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  at the Commercial Property, and business located within the Commercial Property, in violation of

  the ADA. Plaintiff desires to visit the Commercial Property and business located therein, not only

  to avail himself of the goods and services available at the Commercial Property, and business
Case 1:20-cv-24131-XXXX Document 1 Entered on FLSD Docket 10/08/2020 Page 7 of 19



  located within the Commercial Property, but to assure himself that the Commercial Property and

  business located within the Commercial Property are in compliance with the ADA, so that he and

  others similarly situated will have full and equal enjoyment of the Commercial Property, and

  business located within the Commercial Property without fear of discrimination.


         28.      Defendant, CORAMAR INVESTMENT, INC., as landlord and owner of the

  Commercial Property Business, is responsible for all ADA violations listed in Counts I through V

  of this Complaint.

         29.      Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and business located within the Commercial Property, but not

  necessarily limited to the allegations in Counts I through V of this Complaint. Plaintiff has

  reasonable grounds to believe that he will continue to be subjected to discrimination at the

  Commercial Property, and business within the Commercial Property, in violation of the ADA.

  Plaintiff desires to visit the Commercial Property and business within the Commercial Property,

  not only to avail himself of the goods and services available at the Commercial Property and

  business located within the Commercial Property, but to assure himself that the Commercial

  Property, and business located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and business located within the Commercial Property without fear of discrimination.

         30.      Defendants have discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Commercial Property, and business located within the Commercial

  Property, as prohibited by 42 U.S.C. § 12182 et seq.
Case 1:20-cv-24131-XXXX Document 1 Entered on FLSD Docket 10/08/2020 Page 8 of 19



                                       COUNT I
                      AS TO DEFENDANT CORAMAR INVESTMENT, INC.

           31.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

    through 30 above as though fully set forth herein.

           32.       Defendant, CORAMAR INVESTMENT, INC., has discriminated, and continues

    to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have accessible

    facilities by January 26, 1992 (or January 26, 1993, if a Defendants have 10 or fewer employees

    and gross receipts of $500,000 or less). A list of the violations that Plaintiff encountered during

    his visit to the Commercial Property, include but are not limited to, the following:

           A. Parking

  i.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

       located on an excessive slope. Violation: There are accessible parking spaces located on an

       excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 ii.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: There are accessible parking space access

       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

           B. Entrance Access and Path of Travel

  i.   The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

       Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

       4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.
Case 1:20-cv-24131-XXXX Document 1 Entered on FLSD Docket 10/08/2020 Page 9 of 19



 ii.   The Plaintiff had difficulty entering tenant spaces without assistance, as the entrance thresholds

       are too high. Violation: There are threshold rises in excess of ½ inch at the tenant entrances,

       violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA Standards,

       whose resolution is readily achievable.

iii.   There are objects on the path of travel at the facility that protrude more than the maximum

       allowable, violating Section 4.4.1 of ADAAG and Section 307.2 of the 2010 ADA Standards,

       whose resolution is readily achievable.

iv.    The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes from the public sidewalk and transportation stop.

       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 v.    The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

       of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.

vi.    The Plaintiff had difficulty using ramps, as they are located on an excessive slope. Violation:

       Ramps at the facility contain excessive slopes, violating Section 4.8.2 of the ADAAG and

       Section 405.2 of the 2010 ADA Standards, whose resolution is readily achievable.

vii.   The Plaintiff had difficulty on the path of travel at the facility, as ramps do not have compliant

       handrails violating Section 4.8.5 of the ADAAG and Section 405.8 of the 2010 ADA

       Standards, whose resolution is readily achievable.
Case 1:20-cv-24131-XXXX Document 1 Entered on FLSD Docket 10/08/2020 Page 10 of 19



viii.     The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

          Violation: There are inaccessible routes between sections of the facility. These are violations

          of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

          303, 402 and 403, whose resolution is readily achievable.

 ix.      The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

          2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

          of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.

                                    COUNT II
             AS TO DEFENDANTS CORAMAR INVESTMENT, INC. AND PARTY CITY
                                  CORPORATION

              33.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

       through 30 above as though fully set forth herein.

              34.       Defendants,     CORAMAR         INVESTMENT,         INC.     and   PARTY       CITY

       CORPORATION have discriminated, and continue to discriminate, against Plaintiff in violation

       of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26,

       1993, if a Defendants have 10 or fewer employees and gross receipts of $500,000 or less). A list

       of the violations that Plaintiff encountered during his visit to the Commercial Property, include but

       are not limited to, the following:

              A. Public Restrooms

   i.     The restroom signage is not mounted at the required location, violating Section 4.30.6 of the

          ADAAG and Section 703.4 of the 2010 ADA Standards, whose resolution is readily

          achievable.
Case 1:20-cv-24131-XXXX Document 1 Entered on FLSD Docket 10/08/2020 Page 11 of 19



 ii.    The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

        wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

        4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

        readily achievable.

 iii.   The Plaintiff could not use the lavatory without assistance, as objects are located underneath

        it. Violation: There are lavatories in public restrooms without the required knee/toe clearances

        provided, violating the requirements in Section 4.19.2 of the ADAAG, 28 CFR 36.211, and

        Sections 306 & 606.2 of the 2010 ADA Standards, whose resolution is readily achievable.

 iv.    The Plaintiff could not use the paper towel and soap dispensers without assistance, as they are

        mounted too high. Violation: There are dispensers provided for public use in the restroom,

        with controls outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG

        and Sections 308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

  v.    The Plaintiff could not use the toilet paper dispenser due to it not being secured to the wall.

        Violation: Elements in the restroom are not readily accessible and usable by persons with

        disabilities, violating 28 CFR 36.211, whose resolution is readily achievable.

 vi.    The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at the

        required location. Violation: The grab bars do not comply with the requirements prescribed in

        Section 4.16.4 & Figure 29 of the ADAAG and Section 604.5.1 of the 2010 ADA Standards,

        whose resolution is readily achievable.

vii.    The Plaintiff had difficulty using the paper towels due to them not being located within a

        dispenser. Violation: Elements in the restroom are not readily accessible and usable by persons

        with disabilities, violating 28 CFR 36.211, whose resolution is readily achievable.

                                                 COUNT III
Case 1:20-cv-24131-XXXX Document 1 Entered on FLSD Docket 10/08/2020 Page 12 of 19



            AS TO DEFENDANTS CORAMAR INVESTMENT, INC. AND HANABY
                               HOSPITALITY, INC

           35.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

    through 30 above as though fully set forth herein.

           36.       Defendants, CORAMAR INVESTMENT, INC. and HANABY HOSPITALITY,

    INC have discriminated, and continue to discriminate, against Plaintiff in violation of the ADA by

    failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

    Defendants have 10 or fewer employees and gross receipts of $500,000 or less). A list of the

    violations that Plaintiff encountered during his visit to the Commercial Property, include but are

    not limited to, the following:

           B. Access to Goods and Services

  i.   There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

           C. Public Restrooms

  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 ii.   The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

       clear floor space. Violation: The required clear floor space is not provided next to the toilet,

       violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

       ADA Standards, whose resolution is readily achievable.
Case 1:20-cv-24131-XXXX Document 1 Entered on FLSD Docket 10/08/2020 Page 13 of 19



 iii.     The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

          required distance from the side wall. Violation: The water closet is mounted at a non-compliant

          distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

          604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

 iv.      The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is not the

          required length and the side grab bar is not mounted at the required location. Violation: The

          grab bars do not comply with the requirements prescribed in Section 4.16.4 & Figure 29 of the

          ADAAG and Section 604.5 of the 2010 ADA Standards, whose resolution is readily

          achievable.

  v.      The Plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

          the required location. Violation: The toilet paper dispenser is not mounted in accordance with

          Section 4.16.6 and Figure 29 of the ADAAG and Section 604.7 of the 2010 ADA Standards,

          whose resolution is readily achievable.

 vi.      The Plaintiff could not use the soap dispenser without assistance, as it is mounted too high.

          Violation: There are dispensers provided for public use in the restroom, with controls outside

          the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections 308 &

          309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

                                   COUNT IV
             AS TO DEFENDANTS CORAMAR INVESTMENT, INC. AND GWNE, INC.

              37.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

       through 30 above as though fully set forth herein.

              38.       Defendants, CORAMAR INVESTMENT, INC. and GWNE, INC. have

       discriminated, and continue to discriminate, against Plaintiff in violation of the ADA by failing,
Case 1:20-cv-24131-XXXX Document 1 Entered on FLSD Docket 10/08/2020 Page 14 of 19



     inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendants

     have 10 or fewer employees and gross receipts of $500,000 or less). A list of the violations that

     Plaintiff encountered during his visit to the Commercial Property, include but are not limited to,

     the following:

            A. Access to Goods and Services

   i.   The Plaintiff had difficulty using the accessible fitting room, as the bench is not the required

        length. Violation: The accessible fitting room lack a compliant bench violating Section 4.35.4

        of the ADAAG and Sections 803.4 & 903 of the 2010 ADA Standards, whose resolution is

        readily achievable.

 ii.    There are drinking fountains that don’t provide access to those who have difficulty bending or

        stooping. Violation: There are drinking fountains that are in violation of Section 4.1.3(10) of

        the ADAAG and Sections 211.2 & 602.7 of the 2010 ADA Standards, whose resolution is

        readily achievable.

            B. Public Restrooms

   i.   The restroom signage is not mounted at the required location, violating Section 4.30.6 of the

        ADAAG and Section 703.4 of the 2010 ADA Standards, whose resolution is readily

        achievable.

 ii.    The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

        clear floor space. Violation: The required clear floor space is not provided next to the toilet,

        violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

        ADA Standards, whose resolution is readily achievable.

 iii.   The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at the

        required location. Violation: The grab bars do not comply with the requirements prescribed in
Case 1:20-cv-24131-XXXX Document 1 Entered on FLSD Docket 10/08/2020 Page 15 of 19



         Section 4.16.4 & Figure 29 of the ADAAG and Section 604.5.1 of the 2010 ADA Standards,

         whose resolution is readily achievable.

                                  COUNT V
       AS TO DEFENDANTS CORAMAR INVESTMENT, INC. AND G CACIO E. PEPE, LLC

            39.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

    through 30 above as though fully set forth herein.

            40.       Defendants, CORAMAR INVESTMENT, INC. and CACIO E. PEPE, LLC

    have discriminated, and continue to discriminate, against Plaintiff in violation of the ADA by

    failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

    Defendants have 10 or fewer employees and gross receipts of $500,000 or less). A list of the

    violations that Plaintiff encountered during his visit to the Commercial Property, include but are

    not limited to, the following:

            A. Access to Goods and Services

  i.     There is seating provided at the facility that does not comply with the standards prescribed in

         Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

         resolution is readily achievable.

                                  RELIEF SOUGHT AND THE BASIS

            41.       The discriminatory violations described in Count I are not an exclusive list of the

    Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places of public

    accommodation in order to photograph and measure all of the discriminatory acts violating the

    ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further requests

    to inspect any and all barriers to access that were concealed by virtue of the barriers' presence,

    which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and equal enjoyment of
Case 1:20-cv-24131-XXXX Document 1 Entered on FLSD Docket 10/08/2020 Page 16 of 19



   the Commercial Business and business located within the Commercial Property; Plaintiff requests

   to be physically present at such inspection in conjunction with Rule 34 and timely notice. A

   complete list of the Subject Premises’ ADA violations, and the remedial measures necessary to

   remove same, will require an on-site inspection by Plaintiff’s representatives pursuant to Federal

   Rule of Civil Procedure 34.

          42.          The individual Plaintiff, and all other individuals similarly situated, have been

   denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

   privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

   business and facilities; and has otherwise been discriminated against and damaged by the

   Defendants because of the Defendants’ ADA violations as set forth above. The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

          43.          Defendants have discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such efforts that may be necessary to ensure that no individual
Case 1:20-cv-24131-XXXX Document 1 Entered on FLSD Docket 10/08/2020 Page 17 of 19



   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.

          44.        Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

   a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

   all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

   entitled to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42

   U.S.C. § 12205 and 28 CFR 36.505.

          45.        A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

   Defendants’ place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

          46.        Notice to Defendants is not required as a result of the Defendants’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendants have 10 or fewer

   employees and gross receipts of $500,000 or less). All other conditions precedent have been met

   by Plaintiff or waived by the Defendant.

          47.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate the

   business, located at and/or within the commercial property located at 15901 Biscayne Blvd,

   Miami, Florida, the exterior areas, and the common exterior areas of the Commercial Property and

   business located within the Commercial Property, to make those facilities readily accessible and
Case 1:20-cv-24131-XXXX Document 1 Entered on FLSD Docket 10/08/2020 Page 18 of 19



   useable to The Plaintiff and all other mobility-impaired persons; or by closing the facility until

   such time as the Defendants cure the violations of the ADA.

          WHEREFORE, The Plaintiff, CARLOS BRITO, respectfully requests that this Honorable

   Court issue (i) a Declaratory Judgment determining Defendants at the commencement of the

   subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act, 42

   U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

   readily achievable alterations to the facilities; or to make such facilities readily accessible to and

   usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

   to make reasonable modifications in policies, practices or procedures, when such modifications

   are necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.


   Dated: October 8, 2020
                                                  GARCIA-MENOCAL & PEREZ, P.L.
                                                  Attorneys for Plaintiff
                                                  4937 S.W. 74th Court
                                                  Miami, Florida 33155
                                                  Telephone: (305) 553-3464
                                                  Facsimile: (305) 553-3031
                                                  Primary E-Mail: ajperez@lawgmp.com
                                                  Secondary E-Mails: bvirues@lawgmp.com
                                                                        aquezada@lawgmp.com

                                                  By: ___/s/_Anthony J. Perez________
Case 1:20-cv-24131-XXXX Document 1 Entered on FLSD Docket 10/08/2020 Page 19 of 19



                                           ANTHONY J. PEREZ
                                           Florida Bar No.: 535451
                                           BEVERLY VIRUES
                                           Florida Bar No.: 123713
